UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4999
ZEDRICK HENSON,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-5000
ROBERT MCCORMICK, JR.,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-5001
NIGEL D. MARINE,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
               Catherine C. Blake, District Judge.
                        (CR-01-77-CCB)

                      Submitted: July 19, 2002

                      Decided: August 2, 2002

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
2                     UNITED STATES v. HENSON
Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW &
GILDEN, P.A., Baltimore, Maryland; Paul M. Polansky, THE LAW
OFFICES OF PAUL M. POLANSKY, Baltimore, Maryland; Joseph
Murtha, IRWIN, GREEN, DEXTER & MURTHA, L.L.P., Towson,
Maryland, for Appellants. Thomas M. DiBiagio, United States Attor-
ney, A. David Copperthite, Assistant United States Attorney, Paul M.
Tiao, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   The Appellants, Zedrick Henson, Robert McCormick, Jr., and
Nigel Marine, challenge their convictions and sentences, pursuant to
their guilty pleas, to aiding and abetting, and possession with intent
to distribute in excess of 500 grams or more of cocaine base, in viola-
tion of 18 U.S.C. § 2 (1994), 21 U.S.C.A. § 841(a)(1) (West 1999 &
Supp. 2002). Henson was sentenced to 235 months incarceration and
four years supervised release. McCormick was sentenced to 168
months incarceration and four years supervised release. Marine was
sentenced to 70 months incarceration and four years supervised
release.

   On appeal, the Appellants argue the district court erred in denying
their motions to suppress evidence obtained from a search of a resi-
dence in Baltimore, Maryland. We review a district court’s legal con-
clusions on a suppression motion de novo, and the court’s underlying
                       UNITED STATES v. HENSON                        3
factual determinations for clear error. United States v. Seidman, 156
F.3d 542, 547 (4th Cir. 1998). The Appellants’ challenge is meritless;
the district court did not err in concluding the search warrant applica-
tion, viewed under the appropriate standard, established probable
cause to issue a search warrant for the residence. Murray v. United
States, 487 U.S. 533, 542 (1988); United States v. Walton, 56 F.3d
551, 554-56 (4th Cir. 1995).

   Accordingly, we affirm the district court’s denial of the Appellants’
suppression motions, and we affirm the Appellants’ convictions and
sentences. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not significantly aid the decisional process.

                                                           AFFIRMED